Citation Nr: 1525419	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-17 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches associated with the residuals of a traumatic brain injury (TBI).  

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a TBI including double vision.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

On May 20, 2015, the Veteran had been scheduled to have a video conference with the Veterans Law Judge whose signature appears at the end of this REMAND.  The Veteran did not report for that video conference.  Several days earlier, however, the RO had received the Veteran's request to reschedule the hearing.

On May 11, 2015, the RO received VA Form 21-22 appointing the Illinois Department of Veterans Affairs as his representative.  That same day, he requested that his video conference be rescheduled so that his newly appointed representative could review his claims file.  

In light of the foregoing, the case is REMANDED for the following actions:

The AOJ must reschedule the Veteran for a video conference with a Veterans Law Judge from the Board.  

A copy of the notice informing the Veteran of the date, time, and location of the video conference must be associated with the claims folder.  

When the video conference has been completed, and if it is otherwise in order, the claims file must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


